DETAILED ACTION

Status of Claims
The status of the claims is as follows:
(a) Claims 1 and 3-18 remain pending.
(b) Claim 2 has been canceled by the applicant.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statements (IDS) submitted on 09/20/2022 and 10/27/2022 were filed in compliance with the provisions of 37 C.F.R. 1.97 and have been considered by the examiner.   

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The applicant's submission filed on 10/26/2022 has been entered.

Response to Amendments
The examiner accepts the amendments received on 10/06/2022. The applicant’s claims 1 and 3-18 remain pending. The applicant amends claims 1, 9, 16, and 17. 

Response to Arguments
The applicant’s arguments filed on 10/06/2022, have been considered by the examiner. The examiner below proceeds with a bona fide attempt to properly respond to each argument raised by the applicant. 
On pages 8-10 of the arguments/remarks, the applicant asserts the previously cited reference (i.e., Mimar, Skogo, Kawakubo, Wacquant, Fisher, and Gulash) do not teach the newly added limitations of amended claims 1, 16, and 17. The examiner will not address these arguments because the examiner provides a new reference (i.e., Misu) to teach the new limitations filed by the applicant.
On pages 10 of the arguments/remarks, the applicant asserts “the cited portions of Mimar do not describe an image pickup unit where first, second, and third semiconductor substrates are laminated together.”
The examiner finds Mimar discloses, teaches, or suggests a first, second, and third semiconductor substrate which are laminated together. As known in the art, a processing module can be a plurality of substrates to contain a variety of items (e.g., processor, memory, etc. as seen in Mimar’s paragraph [0015] and Figures [5 and 6]. These substrates can be held together (i.e., laminated) such that variety of modules reside on a single chip or processing surface. Therefore, the examiner continues to find Mimar discloses, teaches, or suggests an image pickup unit where first, second, and third semiconductor substrates are laminated together.  

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:
(a) “an image pickup unit that picks up an image of a driver,” as recited in claim 17, line 2. Structure for “an image pickup unit,” can be found in the applicant’s specification – for instance, please see paragraphs [0029 and 0213].
Furthermore, the generic placeholder is not preceded by a structural modifier. Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 17 and 18 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejection - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 18, line 5 recites “the first semiconductor substrate has pixels.” The applicant’s specification appears to merely reiterate the claim language in paragraphs [0029 and 0213], without providing further clarification. Moreover, the examiner recognizes that pixels, by definition, to one of ordinary skill in the art, are formed in diodes or displays, which do not appear to be recited within the original disclosure for a first semiconductor substrate. As a result, the examiner finds the applicant’s disclosure fails to describe the term “the first semiconductor substrate has pixels” in such a way as to reasonably convey to one skilled in the relevant art.  

Claim Rejection - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 18 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. 
Regarding Claim 18, line 5 the examiner is unsure of the limitation “the first semiconductor substrate has pixels.” The applicant’s specification appears to merely reiterate the claim language in paragraphs [0029 and 0213], without providing further clarification. As a result, the examiner finds one of ordinary skill in the art would not be able to discern with certainty what may be considered “the first semiconductor substrate has pixels,” for purposes of infringement, rendering the scope of the claim indefinite. Moreover, the examiner recognizes that pixels, by definition, to one of ordinary skill in the art, are formed in diodes or displays, which do not appear to be recited within the original disclosure for a first semiconductor substrate. Therefore, for purposes of examination, the Examiner is assuming the first semiconductor substrate has pixels is a type of camera or display.    

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mimar U.S. P.G. Publication 2014/0139655 (hereinafter, Mimar), in further view of Kawakubo U.S. P.G. Publication 2010/0220892 (hereinafter, Kawakubo), in further view of Misu U.S. P.G. Publication 2016/0117947 (hereinafter, Misu).
Regarding Claim 1, Mimar teaches an image processing device (image processing system, Mimar, Paragraphs 0110 and 0128 and Figure 6), comprising:
-processing circuitry (processing circuity for image acquiring and processing, Mimar, Paragraphs 0110 and 0128 and Figure 6) configured to:
-acquire a first image of a driver of a vehicle at a first frame rate (first image acquisition unit (i.e., first camera) which acquires an image of the driver at a first frame rate (e.g., 30 frames per second), Mimar, Paragraphs 0106-0107, 0128-0129, and 0207 and Figures 6, 7, and 43);
-track a movement of a face region of the driver in the first image (track facial movement (e.g., tracking both face direction and eyes of the driver, Mimar, Paragraph 0157 and Figure 24);
-determine an eye region including eyes of the driver in the tracked face region of the first image in a first process (determining the eye region of the driver (e.g., vehicle system tracks the amount of time the eyes are closed, thus the vehicle system must determine an eye region including eyes of the driver in the tracked face region of a first image)), Mimar, Paragraph 0157 and Figure 24);
-acquire a second image of the determined eye region (second camera positioned at driver’s face region, thus includes the eye region, Mimar, Paragraph 0206-0207 Figure 43) …
The examiner finds Mimar does not specifically teach the device to include [acquiring a second image of the determined eye region] at a second frame rate higher than the first frame rate, wherein acquiring the second image of the determined eye region includes selective reading, at the second frame rate, of only a partial area of a pixel region of an in-vehicle camera; and process the second image of the eye region acquired at the second frame rate to recognize or discriminate a consciousness level of the driver, in a second process different from the first process.
The examiner finds Kawakubo discloses, teaches, or suggest the above missing limitations. Kawakubo teaches acquiring a second image of the determined eye region at a second frame rate higher than the first frame rate (acquiring a second image of the eye region of a driver, wherein the second image can be acquired at a higher frame rate than the first frame rate (i.e., different exposures can be different frame rates), Kawakubo, Paragraphs 0028, 0056, and 0030-0034), wherein acquiring the second image of the determined eye region includes selective reading, at the second frame rate, of only a partial area of a pixel region of an in-vehicle camera (second image, at the higher frame rate, acquires a partial area of the pixel region of the camera (e.g., acquiring eye information of the face is selectively reading a partial area of the pixel region of the camera, Kawakubo, Paragraphs 0030-0034); and process the second image of the eye region acquired at the second frame rate to recognize or discriminate a consciousness level of the driver, in a second process different from the first process (image processing of the eye region to determine the consciousness level of the driver (e.g., eye movement allows the vehicle system to determine if the driver is inattentive or nodding off), wherein the second image processing is different than the first image (e.g., different exposure and timing of the images), Kawakubo, Paragraphs 0086, 0028, and 0056).
	As a result, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the device of Mimar to include acquiring a second image of the determined eye region at a second frame rate higher than the first frame rate, wherein acquiring the second image of the determined eye region includes selective reading, at the second frame rate, of only a partial area of a pixel region of an in-vehicle camera; and process the second image of the eye region acquired at the second frame rate to recognize or discriminate a consciousness level of the driver, in a second process different from the first process, as taught by Kawakubo.
It would have been obvious to modify and combine the cited reference because, for example, having a first and second image allows for processing of the image at different exposures and areas helps the image processing better determine a driver's state (e.g., inattentive or nodding off), which is a desired determination in the automotive industry for potentially increasing vehicle safety (Kawakubo, Paragraphs 0008-0011 and 0044).
	However, Mimar and Kawakubo do not specifically teach the device to include processing the second image includes determining the consciousness level of the driver based at least in part on a saliency map. 
	The examiner finds Misu teaches processing the second image includes determining the consciousness level of the driver based at least in part on a saliency map (the use of saliency modeling (i.e., saliency mapping per the applicant’s specification (see paragraphs [0086 and 0123-0124] is analogous to saliency modeling) to help determine an overall driver’s consciousness level (e.g., the use of the saliency model may determine that the driver is sleepy or drowsy), Misu, Paragraphs 0056-0058 and 0004).
	As a result, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the device of Mimar to include processing the second image includes determining the consciousness level of the driver based at least in part on a saliency map, as taught by Misu.
	It would have been obvious to modify and combine the cited references because incorporating the use of saliency modeling helps a vehicle system determine a driver’s alertness when operating the vehicle, which is a desired determination in the automotive industry for potentially increasing safety (Misu, Paragraphs 0004 and 0080).
Regarding Claim 5, Mimar, as modified, teaches the image processing device according to claim 1, wherein the processing circuitry is configured to issues an alert when the consciousness level of the driver is a prescribed level or less (determine driver alertness (i.e., consciousness level) based on the processed images and alert the driver should the driver be distracted based on a set threshold, Mimar, Paragraphs 0128-0135).
Regarding Claim 6, Mimar, as modified, teaches the image processing device according to claim 1, wherein the processing circuitry is configured to correct a position of the eye region according to rotation or movement of a head or an upper body of the driver (track facial movement, such as tracking both face direction and eyes of the driver and adjusting according (e.g., for example changing position based on different operator heights), Mimar, Paragraph 0189 and Figure 31). 
Regarding Claim 7, Mimar, as modified, teaches the image processing device according to claim 1.
The examiner finds Mimar does not specifically teach the device to include that the processing circuitry is configured to recognize or discriminate the consciousness level of the driver according to a tracking result of eye movement of the driver on a basis of the image in the eye region. 
The examiner finds Kawakubo discloses, teaches, or suggests the above missing limitations. Kawakubo teaches the processing circuitry is configured to recognize or discriminate the consciousness level of the driver according to a tracking result of eye movement of the driver on a basis of the image in the eye region (image processing of the eye region to determine the consciousness level of the driver (e.g., eye movement allows the vehicle system to determine if the driver is inattentive or nodding off), Kawakubo, Paragraphs 0086, 0028, and 0056).
	As a result, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the device of Mimar to include that the processing circuitry is configured to recognize or discriminate the consciousness level of the driver according to a tracking result of eye movement of the driver on a basis of the image in the eye region, as taught by Kawakubo.
It would have been obvious to modify and combine the cited references because determining the driver's state (e.g., inattentive or nodding off) based on the driver’s eye movement is a desired determination in the automotive industry for potentially increasing safety of operating the vehicle (Kawakubo, Paragraphs 0008-0011 and 0044).
Regarding Claim 8, Mimar, as modified, teaches the image processing device according to claim 1, wherein the processing circuitry is configured to track at least one action of saccade, drift, microsaccade, and tremor of the eyes of the driver (determining driver’s eye movement, such as rapid eye movement (i.e., saccade or microsaccade actions), Mimar, Paragraph 0016).
Regarding Claim 9, Mimar, as modified, teaches the image processing device according to claim 7. 
Mimar does not specifically teach the device to include processing circuitry [that] is configured to recognize or discriminate the consciousness level of the driver on a basis of a comparison result between the eye movement of the driver and the saliency map.
	The examiner finds Misu discloses, teaches, or suggests the above missing limitations. Misu teaches processing circuitry that is configured to recognize or discriminate the consciousness level of the driver on a basis of a comparison result between the eye movement of the driver and the saliency map (the use of saliency modeling (i.e., saliency mapping per the applicant’s specification (see paragraphs [0086 and 0123-0124] is analogous to saliency modeling) to help determine an overall driver’s consciousness level (e.g., the use of the saliency model may determine that the driver is sleepy or drowsy through a comparison of the eye movement of the driver and the saliency modeling), Misu, Paragraphs 0044-0045 and 0004).
	As a result, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the device of Mimar to include that the processing circuitry is configured to recognize or discriminate the consciousness level of the driver on a basis of a comparison result between the eye movement of the driver and the saliency map, as taught by Misu.
It would have been obvious to modify and combine the cited references because incorporating the use of saliency modeling and comparison to the driver’s eye movement helps a vehicle system determine a driver’s alertness when operating the vehicle, which is a desired determination in the automotive industry for potentially increasing safety (Misu, Paragraphs 0004 and 0080).
Regarding Claim 10, Mimar, as modified, teaches the image processing device according to claim 9.
Mimar does not specifically teach the device to include the processing circuitry is configured to generate the saliency map according to a state of the driver or a traveling situation of the vehicle, and to recognize or discriminate the consciousness level of the driver using the saliency map.
	The examiner finds Misu discloses, teaches, or suggests the above missing limitations. Misu teaches that the processing circuitry is configured to generate the saliency map according to a state of the driver or a traveling situation of the vehicle, and to recognize or discriminate the consciousness level of the driver using the saliency map (the use of saliency modeling (i.e., saliency mapping per the applicant’s specification (see paragraphs [0086 and 0123-0124] is analogous to saliency modeling) to help determine an overall driver’s consciousness level (e.g., the use of the saliency model may determine that the driver is sleepy or drowsy), Misu, Paragraphs 0056-0058 and 0004).
	As a result, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the device of Mimar to include the processing circuitry is configured to generate the saliency map according to a state of the driver or a traveling situation of the vehicle, and to recognize or discriminate the consciousness level of the driver using the saliency map, as taught by Misu.
	It would have been obvious to modify and combine the cited references because incorporating the use of saliency modeling helps a vehicle system determine a driver’s alertness when operating the vehicle, which is a desired determination in the automotive industry for potentially increasing safety (Misu, Paragraphs 0004 and 0080).
Regarding Claim 11, Mimar, as modified, teaches the image processing device according to claim 10.
Mimar does not specifically teach the device to include the processing circuitry is configured to generate the saliency map on a basis of information of an obstacle detected around the vehicle.
	Misu teaches processing circuitry is configured to generate the saliency map on a basis of information of an obstacle detected around the vehicle (the use of saliency modeling (i.e., saliency mapping per the applicant’s specification (see paragraphs [0086 and 0123-0124] is analogous to saliency modeling) to help determine obstacles detected around the vehicle, Misu, Paragraphs 0056-0058 and 0004).
	As a result, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the device of Mimar to include the processing circuitry is configured to generate the saliency map on a basis of information of an obstacle detected around the vehicle, as taught by Misu.
	It would have been obvious to modify and combine the cited references because incorporating the use of saliency modeling helps a vehicle system determine a driver’s alertness when operating the vehicle (i.e., detect objects and determine if the driver has noticed the objects), which is a desired determination in the automotive industry for potentially increasing safety (Misu, Paragraphs 0004 and 0080).
Regarding Claim 12, Mimar, as modified, teaches the image processing device according to claim 11.
Mimar does not specifically teach the device to include a display unit that artificially displays a virtual obstacle on a head up display, wherein the processing circuitry is configured to generate the saliency map with further addition of information of the virtual obstacle displayed by the display unit.
The examiner finds Misu discloses, teaches, or suggests the above missing limitations. Misu teaches a display unit that artificially displays a virtual obstacle on a head up display, wherein the processing circuitry is configured to generate the saliency map with further addition of information of the virtual obstacle displayed by the display unit (vehicle system contains a head-up display which is capable of generating a saliency map of objects the vehicle detected and perhaps the driver has not detected, Misu, Paragraph 0069 and 0061). 
As a result, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the device of Mimar to include a display unit that artificially displays a virtual obstacle on a head up display, wherein the processing circuitry is configured to generate the saliency map with further addition of information of the virtual obstacle displayed by the display unit, as taught by Misu.
	It would have been obvious to modify and combine the cited references because incorporating the use of saliency map modeling helps a vehicle system pass along detected objects the driver may have not seen, which is a desired determination in the automotive industry for potentially increasing safety (Misu, Paragraphs 0004, 0061, and 0080).
Regarding Claim 13, Mimar, as modified, teaches the image processing device according to claim 7.
Mimar does not specifically teach the device to include that the processing circuitry is configured to learn personal characteristics of the eye movement of the driver.
Misu teaches the processing circuitry is configured to learn personal characteristics of the eye movement of the driver (vehicle system capable of learning the personal characteristics of the driver via eye movement, wherein the personal characteristics learned help the vehicle determine whether the operator may detect or not detect an object, Mimar, Paragraphs 0044 and 0035).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the device of Mimar to include that the processing circuitry is configured to learn personal characteristics of the eye movement of the driver, as taught by Misu.
It would have been obvious to modify and combine the cited references because incorporating the learning of personal characteristics of the eye movement allows the vehicle system to determine whether the driver is paying attention, which is a desired determination in the automotive industry for potentially increasing safety (Misu, Paragraphs 0035 and 0004). 
Regarding Claim 14, Mimar, as modified, teaches the image processing device according to claim 13.
	Mimar does not specifically teach the device to include that the processing circuitry is configured to recognize or discriminate the consciousness level of the driver with application of the personal characteristics. 
Misu teaches the processing circuitry is configured to recognize or discriminate the consciousness level of the driver with application of the personal characteristics (vehicle system capable of learning the personal characteristics of the driver via eye movement, wherein the personal characteristics learned help the vehicle determine whether the operator may detect or not detect an object and the alertness of the driver, Mimar, Paragraphs 0044 and 0035).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the of Mimar to include that the processing circuitry is configured to recognize or discriminate the consciousness level of the driver with application of the personal characteristics, as taught by Misu.
It would have been obvious to modify and combine the cited references because incorporating the learning of personal characteristics of a driver allows the vehicle system to determine whether the driver is paying attention, which is a desired determination in the automotive industry for potentially increasing safety (Misu, Paragraphs 0035 and 0004). 
Regarding Claim 16, Mimar teaches an image processing method (image processing, Mimar, Paragraphs 0110 and 0128 and Figure 6), comprising: 
-acquiring a first image of a driver of a vehicle at a first frame rate (first image acquisition unit (i.e., first camera) which acquires an image of the driver at a first frame rate (e.g., 30 frames per second), Mimar, Paragraphs 0106-0107, 0128-0129, and 0207 and Figures 6, 7, and 43); 
-tracking a movement of a face region of the driver in the first image (track facial movement (e.g., tracking both face direction and eyes of the driver) in a first image, Mimar, Paragraph 0157 and Figure 24); 
-determining an eye region including eyes of the driver in the tracked face region of the first image in a first process (determining the eye region of the driver (e.g., vehicle system tracks the amount of time the eyes are closed, thus the vehicle system must determine an eye region including eyes of the driver in the tracked face region of a first image)), Mimar, Paragraph 0157 and Figure 24); 
-acquiring a second image of the determined eye region (second camera positioned at driver’s face region, thus includes the eye region, Mimar, Paragraph 0206-0207 Figure 43) …
The examiner finds Mimar does not specifically teach the method to include [acquiring a second image of the determined eye region] at a second frame rate higher than the first frame rate, wherein acquiring the second image of the determined eye region includes selective reading, at the second frame rate, of only a partial area of a pixel region of an in-vehicle camera; and processing the second image of the eye region acquired at the second frame rate to recognize or discriminate a consciousness level of the driver.
	The examiner finds Kawakubo discloses, teaches, or suggests the above missing limitations. Kawakubo teaches acquiring a second image of the determined eye region at a second frame rate higher than the first frame rate (acquiring a second image of the eye region of a driver, wherein the second image can be acquired at a higher frame rate than the first frame rate (i.e., different exposures can be different frame rates), Kawakubo, Paragraphs 0028, 0056, and 0030-0034), wherein acquiring the second image of the determined eye region includes selective reading, at the second frame rate, of only a partial area of a pixel region of an in-vehicle camera (second image, at the higher frame rate, acquires a partial area of the pixel region of the camera (e.g., acquiring eye information of the face is selectively reading a partial area of the pixel region of the camera, Kawakubo, Paragraphs 0030-0034); and processing the second image of the eye region acquired at the second frame rate to recognize or discriminate a consciousness level of the driver (image processing of the eye region to determine the consciousness level of the driver (e.g., eye movement allows the vehicle system to determine if the driver is inattentive or nodding off), Kawakubo, Paragraphs 0086, 0028, and 0056).
As a result, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Mimar to include acquiring a second image of the determined eye region at a second frame rate higher than the first frame rate, wherein acquiring the second image of the determined eye region includes selective reading, at the second frame rate, of only a partial area of a pixel region of an in-vehicle camera; and processing the second image of the eye region acquired at the second frame rate to recognize or discriminate a consciousness level of the driver, as taught by Kawakubo.
It would have been obvious to modify and combine the cited references because, for example, having a first and second image allows for processing of the image at different exposures and areas helps the image processing better determine a driver's state (e.g., inattentive or nodding off), which is a desired determination in the automotive industry for potentially increasing vehicle safety (Kawakubo, Paragraphs 0008-0011 and 0044).
However, Mimar and Kawakubo do not teach the method to include processing the second image includes determining the consciousness level of the driver based at least in part on a saliency map.
Misu teaches processing the second image includes determining the consciousness level of the driver based at least in part on a saliency map (the use of saliency modeling (i.e., saliency mapping per the applicant’s specification (see paragraphs [0086 and 0123-0124] is analogous to saliency modeling) to help determine an overall driver’s consciousness level (e.g., the use of the saliency model may determine that the driver is sleepy or drowsy), Misu, Paragraphs 0056-0058 and 0004).
	As a result, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Mimar to include processing the second image includes determining the consciousness level of the driver based at least in part on a saliency map, as taught by Misu.
	It would have been obvious to modify and combine the cited references because incorporating the use of saliency modeling helps a vehicle system determine a driver’s alertness when operating the vehicle, which is a desired determination in the automotive industry for potentially increasing safety (Misu, Paragraphs 0004 and 0080).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Mimar U.S. P.G. Publication 2014/0139655 (hereinafter, Mimar), in view of Kawakubo U.S. P.G. Publication 2010/0220892 (hereinafter, Kawakubo), in further view of Misu U.S. P.G. Publication 2016/0117947 (hereinafter, Misu), in further view of, Kondo U.S. P.G. Publication 2006/0267747 (hereinafter, Kondo).
Regarding Claim 15, Mimar, as modified, teaches the image processing device according to claim 7.
Mimar does not specifically teach the device to include to recognize or discriminate the consciousness level of the driver on a basis of an image of at least the dominant eye included in the eye region (image processing of the eye region (i.e., includes the dominant eye) to determine the consciousness level of the driver (e.g., eye movement allows the vehicle system to determine if the driver is inattentive or nodding off), Kawakubo, Paragraphs 0086, 0028, and 0056).
	As a result, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the device of Mimar to include to recognize or discriminate the consciousness level of the driver on a basis of an image of at least the dominant eye included in the eye region, as taught by Kawakubo.
It would have been obvious to modify and combine the cited references because using eye tracking of the driver helps determine a driver's state (e.g., inattentive or nodding off), which is a desired determination in the automotive industry for potentially increasing vehicle safety (Kawakubo, Paragraphs 0008-0011 and 0044).
However, Mimar and Kawakubo do not teach the device to include that the processing circuitry is configured to determine a dominant eye of the driver.
Kondo teaches the processing circuitry is configured to determine a dominant eye of the driver (vehicle system determining a dominant eye of the driver, Kondo, Paragraph 0042).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the device of Mimar to include that the processing circuitry is configured to determine a dominant eye of the driver, as taught by Kondo.
It would have been obvious to modify and combine the cited references because determining the dominant eye allows the vehicle system to operate types of safety apparatuses to avoid potential collisions (Kondo, Paragraph 0054).

Claims 3, 4, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mimar U.S. P.G. Publication 2014/0139655 (hereinafter, Mimar), in view of Kawakubo U.S. P.G. Publication 2010/0220892 (hereinafter, Kawakubo), in further view of Misu U.S. P.G. Publication 2016/0117947 (hereinafter, Misu), in further view of, Gulash U.S. P.G. Publication 2017/0110022 (hereinafter, Gulash).
Regarding Claim 3, Mimar, as modified, teaches the image processing device according to claim 1.
Mimar does not specifically teach the device to include the processing circuitry is configured to control switching of a driving mode of the vehicle according to the consciousness level of the driver.
The examiner finds Gulash discloses, teaches, or suggests the above missing limitations. Gulash teaches switching driving mode of the vehicle according to the consciousness level of the driver (Gulash, Paragraphs 0016, 0029-0032). For example, if the driver is not paying attention, the vehicle takes control of the vehicle to safely navigate the vehicle (Gulash, Paragraph 0016).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the device of Mimar to include the processing circuitry is configured to control switching of a driving mode of the vehicle according to the consciousness level of the driver, as taught by Gulash.
It would have been obvious to modify and combine the cited references because changing control based on the driver’s consciousness level, allows for a vehicle to be safely navigated should the driver not be paying attention (Gulash, Paragraph 0016).
Regarding Claim 4, Mimar, as modified, teaches the image processing device according to claim 3.
	Mimar does not specifically teach the device to include the processing circuitry is configured to restrict or prohibit switching from automated driving to manual driving of the vehicle when the consciousness level of the driver is a prescribed level or less. 
	The examiner finds Gulash discloses, teaches, or suggests the above missing limitations. Gulash teaches determining the consciousness level of the driver and determining based on the consciousness level if the vehicle should transition from automatic to manual driving controls (Gulash, Paragraphs 0081-0088 and Figure 2). 
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the device of Mimar to include the processing circuitry is configured to restrict or prohibit switching from automated driving to manual driving of the vehicle when the consciousness level of the driver is a prescribed level or less, as taught by Gulash.  
It would have been obvious to modify and combine the cited references because changing control based on the driver’s consciousness level, allows for a vehicle to be safely navigated should the driver not be paying attention (Gulash, Paragraph 0016).
Regarding Claim 17, Mimar teaches a movable body (vehicle, Mimar, Paragraph 0104), comprising: 
-an image pickup unit that picks up an image of a driver (first image acquisition unit (i.e., first camera) which acquires an image of the driver at a first frame rate (e.g., 30 frames per second), Mimar, Paragraphs 0106-0107, 0128-0129, and 0207 and Figures 6, 7, and 43); and 
-processing circuitry (processing circuity for image acquiring and processing, Mimar, Paragraphs 0110 and 0128 and Figure 6) configured to: 
-acquire the picked-up image of the driver at a first frame rate (first image acquisition unit (i.e., first camera) which acquires an image of the driver at a first frame rate (e.g., 30 frames per second), Mimar, Paragraphs 0106-0107, 0128-0129, and 0207 and Figures 6, 7, and 43); 
-track a movement of a face region of the driver in the picked-up image (track facial movement (e.g., tracking both face direction and eyes of the driver) in a first image, Mimar, Paragraph 0157 and Figure 24); 
-determine an eye region including eyes of the driver in the tracked face region of the picked- up image in a first process (determining the eye region of the driver (e.g., vehicle system tracks the amount of time the eyes are closed, thus the vehicle system must determine an eye region including eyes of the driver in the tracked face region of a first image)), Mimar, Paragraph 0157 and Figure 24); 
-acquire a second image of the determined eye region (second camera positioned at driver’s face region, thus includes the eye region, Mimar, Paragraph 0206-0207 Figure 43) …
	Mimar does not specifically teach the movable body to include [acquire a second image of the determined eye region] at a second frame rate higher than the first frame rate, wherein acquiring the second image of the determined eye region includes selective reading, at the second frame rate, of only a partial area of a pixel region of the image pickup unit; process the second image of the eye region acquired at the second frame rate to recognize or discriminate a consciousness level of the driver, in a second process different from the first process. 
The examiner finds Kawakubo discloses, teaches, or suggests the above missing limitations. Kawakubo teaches acquiring a second image of the determined eye region at a second frame rate higher than the first frame rate (acquiring a second image of the eye region of a driver, wherein the second image can be acquired at a higher frame rate than the first frame rate (i.e., different exposures can be different frame rates), Kawakubo, Paragraphs 0028, 0056, and 0030-0034), wherein acquiring the second image of the determined eye region includes selective reading, at the second frame rate, of only a partial area of a pixel region of an in-vehicle camera (second image, at the higher frame rate, acquires a partial area of the pixel region of the camera (e.g., acquiring eye information of the face is selectively reading a partial area of the pixel region of the camera, Kawakubo, Paragraphs 0030-0034); and process the second image of the eye region acquired at the second frame rate to recognize or discriminate a consciousness level of the driver, in a second process different from the first process (image processing of the eye region to determine the consciousness level of the driver (e.g., eye movement allows the vehicle system to determine if the driver is inattentive or nodding off), wherein the second image processing is different than the first image (e.g., different exposure and timing of the images), Kawakubo, Paragraphs 0086, 0028, and 0056).
As a result, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the movable body of Mimar to include acquiring a second image of the determined eye region at a second frame rate higher than the first frame rate, wherein acquiring the second image of the determined eye region includes selective reading, at the second frame rate, of only a partial area of a pixel region of the image pickup unit; process the second image of the eye region acquired at the second frame rate to recognize or discriminate a consciousness level of the driver, in a second process different from the first process, as taught by Kawakubo.
It would have been obvious to modify and combine the cited references because, for example, having a first and second image allows for processing of the image at different exposures and areas helps the image processing better determine a driver's state (e.g., inattentive or nodding off), which is a desired determination in the automotive industry for potentially increasing vehicle safety (Kawakubo, Paragraphs 0008-0011 and 0044).
	However, Mimar and Kawakubo do not teach the device to include processing the second image includes determining the consciousness level of the driver based at least in part on a saliency map. 
	Misu teaches processing the second image includes determining the consciousness level of the driver based at least in part on a saliency map (the use of saliency modeling (i.e., saliency mapping per the applicant’s specification (see paragraphs [0086 and 0123-0124] is analogous to saliency modeling) to help determine an overall driver’s consciousness level (e.g., the use of the saliency model may determine that the driver is sleepy or drowsy), Misu, Paragraphs 0056-0058 and 0004).
	As a result, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the device of Mimar to include processing the second image includes determining the consciousness level of the driver based at least in part on a saliency map, as taught by Misu.
	It would have been obvious to modify and combine the cited references because incorporating the use of saliency modeling helps a vehicle system determine a driver’s alertness when operating the vehicle, which is a desired determination in the automotive industry for potentially increasing safety (Misu, Paragraphs 0004 and 0080).
	Mimar, Kawakubo, and Misu do not teach the movable body to include control switching of a driving mode according to the recognized or discriminated consciousness level of the driver.
Gulash teaches switching driving mode of the vehicle according to the consciousness level of the driver (Gulash, Paragraphs 0016, 0029-0032). For example, if the driver is not paying attention, the vehicle takes control of the vehicle to safely navigate the vehicle (Gulash, Paragraph 0016).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the movable body of Mimar to include control switching of a driving mode of the vehicle according to the recognized or discriminated consciousness level of the driver, as taught by Gulash.
It would have been obvious to modify and combine because changing control based on the driver’s consciousness level, allows for a vehicle to be safely navigated should the driver not be paying attention (Gulash, Paragraph 0016).
Regarding Claim 18, Mimar, as modified, discloses, teaches, or suggests the movable body according to claim 17, wherein the image pickup unit is constituted by laminating together three semiconductor substrates including a first semiconductor substrate, a second semiconductor substrate, and a third semiconductor substrate (as known in the art, a processing module can be a plurality of substrates to contain a variety of items (e.g., processor, memory, etc., wherein the plurality of modules are designed or placed on a single surface), wherein the items are combined on a single substrate for ease and space constraint (see for example SoC), Mimar, Paragraph 0015 and Figures 5 and 6), the first semiconductor substrate has pixels (image processing and overall processing system includes pixels, which can be a first semiconductor substrate, Mimar, Paragraph 0118 and Figure 6), the second semiconductor substrate has a storage unit that stores the picked-up image (overall processing system includes memory, which can be a second semiconductor substrate, Mimar, Figure 6), and the third semiconductor substrate has at least part of the processing circuitry (overall processing system has image acquisition units, processing unit and control unit, which can be a third semiconductor substrate, Mimar, Figure 6 and Paragraphs 0128-0136).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CROMER whose telephone number is (313)446-6563. The examiner can normally be reached M-F: ~ 8:15 A.M. - 6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J CROMER/Examiner, Art Unit 3667